PER CURIAM.
Appellant appeals an order revoking his probation. We reverse, because the trial court’s order expressly states it is based on charges contained in an amended affidavit filed after Appellant’s probationary period ended.
In this case, the amended affidavit raised a charge that appellant violated a condition of probation not raised in the original timely filed affidavit. Based on the record, we are unable to determine whether the trial court would have revoked Appellant’s probation based solely on the allegations contained in the original affidavit. Therefore, we reverse the order revoking probation, and remand to the trial court for further proceedings. Dulaney v. State, 735 So.2d 505 (Fla. 1st DCA 1999); Richardson v. State, 694 So.2d 147 (Fla. 1st DCA 1997).
REVERSED and REMANDED.
ERVIN, BOOTH and BENTON, JJ., CONCUR.